\m

F|LED

JAN 1 5 2009

Nmcv MAvEa wmm~
u.s. msm:cr cgi)izi' CLERK

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)

Angela Dozier-Carter, )
)

P1aintiff, )

)

v. § Civil Act1on No.  

Commissioner of Social Security et al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction . .
. ; (2) a short and plain statement of the claim showing that the pleader is entitled to relief; and
(3) a demand for the relief sought. . . ." Fed. R. Civ. P. 8(a); see Ciralsky v. CIA, 355 F.3d 66l,
668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of the
claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

Plaintiff sues President George Bush, Justice John Paul Stevens, Secretary of State
Condoleeza Rice, former U.S. Attorney General Alberto Gonzales and Social Security
Commissioner Michael J. Astrue for allegedly "breach[ing] their fudiciary [sic] duty by not
awarding the plaintiff a $700,000 demand by judgment of default" apparently against the Social
Security Commissioner. The complaint, which is devoid of any information about a pending or
dismissed court case, provides no notice of a claim. Moreover, the claim against all of the
defendants except perhaps the Social Security Commissioner is frivolous. See Neitzke v.
Williams, 490 U.S. 3l9, 325 (1989) (complaint based on "fanciful factual allegation[s]" deemed
frivolous); Brandon v. District of Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C. Cir. 1984)
(complaint lacking "an arguable basis in law and fact" subject to dismissal as frivolous). A

separate Order of dismissal accompanies this Memorandum Opinion.

    
    

 

United S at istrict Judge

Date: December,  , 2008